DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
First, Examiner has issued a rejection under 35 U.S.C. 112 as provided below, based on the amendments.
Further with respect the amendments, Mirkin teaches wherein the keyword comprises a word used on a work site by the instructed person or dialect of the instructing person, and the plurality of words comprise two or more words which combine with the word used on the work site to express complete meaning or common language which is capable of explaining the dialect of the instructing person ([0002] The quality of translation is affected by many factors. One is the difficulty of translating between the source and the target languages. For example, translating from French to Japanese may be more difficult than translating from French to Italian due to the greater difference between the languages…Another factor relates to the specific source text itself, since some texts are more complex than others; [0003] One way to address the translation of a difficult text would be to modify the source text prior to its translation. This process is referred to as pre-editing, the counterpart of post-editing, which involves correcting the translated text. One way to achieve this is by ensuring that the source text conforms to a constrained language…Guidelines for writing text that the machine can translate better include advice to keep sentences short, use grammatically correct sentences, and avoid ambiguous words. [0182], The lexical method replaced a word or two in the sentence by their synonyms; the sentence-level method did that as well, but also generated other rewriting types, including multi-word synonym substitutions, and some other simple paraphrasing. See also [0135]-this example can be interpreted as consideration of using different words/synonyms, based on an original sentence produced by a person of a specific dialect or with personal word preferences of the instructing person. See also [0181] two native Spanish speakers, which indicates consideration of sentence usages based on their language variations/preferences). Examiner further notes, no specific examples or embodiments of dialect consideration is provided in the specification. Specification only provides examples of translating from one language to another.
For at least these reasons, Examiner respectfully maintains the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, it’s unclear whether the “predetermined keyword” and the “plurality of words” are words of the same language, and if so, it’s unclear which language they are in, as specification indicates that the languages used by the instructed person and the instructing person are different.  It’s especially unclear which language the “keyword” and the “plurality of words” are stored in, keyword comprises a word used on a work site by the instructed person or dialect of the instructing person”. Clarification is required.
Further, in the “alternative message output unit” paragraph, it’s unclear if the “a word associated and stored with the keyword” is referring to the “word” or the “plurality of words” in the amended paragraph. Also it’s unclear what a “general word” is and how it could be different from the “word associated and stored with the keyword”.  Examples provided in the specification does not appear to provide adequate differentiating between the “general word” and the “word associated and stored with the keyword”. Examples do not appear to show the very act of supplementing a “keyword” (“back”) with the “word associated and stored with the keyword”(“get a process going”): [0082] of specification: The memory module 120 previously stores a word (e.g., back, clear, proceed (in a language other than English) often used on the site as a keyword and associates the keyword with two or more words (e.g., get a process going, move forward (in a language other than English)). [0083]: For detailed explanation, the acquired message "Go back a little (in a language other than English)" is held up as an example. If the message analysis module 133 acquires "Go back a little (in a language other than English)" as the message, the message analysis module 133 analyzes that this message includes the keyword "back (in a language other than English)" previously stored. The alternative message output module 135 supplements the acquired message with the words "get a process going (in a language other than English) " and "move forward (in a language other than English) " that are associated with this keyword "back" and generates alternative messages "Could you go back a little toward the previous position? (in a language other than English)" and "Will you come back to the process a little before? (in a language other than English)" as supplemented messages. The bolded sentence example above appear to show the keyword is not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al. (US 2014/0358519) in view of Davis et al. (US 2016/0034449).
Claim 1
Mirkin teaches a computer system that shares a screen and receives instruction remotely (Fig. 2 with computing device 32 and client device 46; [0026], System 30 is implemented in one or more computing devices 32, such as a server, laptop, desktop, tablet, smartphone, combination thereof, or the like. See also [0177] regarding application in translation services such as between an agent in a call center and a client.), comprising: 
an acquisition unit that acquires a text or voice message from an instructing person ([0026], An input device 40 receives source text 14 to be translated. [0029] The text 14 to be translated may be received from any suitable source, such as client device 46, a webpage, a portable or remote memory storage device, a voice-to-text converter, or may be generated on the computer 32 itself.); 
a memory unit that associates and stores a predetermined keyword with a plurality of words ([0033], The text simplification component 70 may additionally or alternatively employ a synonym lexicon 76 which includes source language words and simplified (easier to translate) synonyms of the source language words, or other synonym resource, such as WordNet. [0127], For example, relevant synonyms may be extracted from the phrase table of a trained SMT model for simplification of complex source (e.g., complex English) to simplified source (e.g., English).  The phrase table for the simplification model 74 described above may be used for this purpose.  The extracted synonyms are used as substitutions to simplify new sentences under the assumption that they will yield higher confidence translations.), 
wherein the keyword comprises a word used on a work site by the instructed person or dialect of the instructing person, and the plurality of words comprise two or more words which combine with the word used on the work site to express complete meaning or common language which is capable of explaining the dialect of the instructing person ([0002] The quality of translation is affected by many factors. One is the difficulty of translating between the source and the target languages. For example, translating from French to Japanese may be more difficult than translating from French to Italian due to the greater difference between the languages…Another factor relates to the specific source text itself, since some texts are more complex than others; [0003] One way to address the translation of a difficult text would be to modify the source text prior to its translation. This process is referred to as pre-editing, the counterpart of post-editing, which involves correcting the translated text. One way to achieve this is by ensuring that the source text conforms to a constrained language…Guidelines for writing text that the machine can translate better include advice to keep sentences short, use grammatically correct sentences, and avoid ambiguous words. [0182], The lexical method replaced a word or two in the sentence by their synonyms; the sentence-level method did that as well, but also generated other rewriting types, including multi-word synonym substitutions, and some other simple paraphrasing. See also [0135]-this example can be interpreted as 
an alternative message output unit that supplements the message including a keyword with a word associated and stored with the keyword and supplements the message not including a keyword with a general word, and outputs an alternative message that is used in the similar sense to the supplemented message and easily translated into the language used by the instructed person, if the message is not translated appropriately ([0033], The text simplification component 70 may additionally or alternatively employ a synonym lexicon 76 which includes source language words and simplified (easier to translate) synonyms of the source language words, or other synonym resource, such as WordNet. [0128] For example, at S216, when a match of a complex source word is found in a source sentence it is replaced with its simpler synonym, after being properly inflected to match the inflection of the original word (e.g., by changing gender, case, number, etc. to match that of the complex word for which the simpler synonym is being substituted); See S220 of Fig. 5- “Filter alternatives to retain those for which computed confidence is greater than computed confidence of original sentence. [0059], The displaying of the alternative source string(s) may be performed automatically for all original source sentences that are determined to be below the threshold confidence);
a selection receiving unit that receives a selection for the alternative message from the instructing person (S228 of Fig. 5; [0059], provision is made for the user to select and/or edit one of the alternative source strings or to retain and/or edit the original sentence, via the GUI.); 
if the message is translated appropriately ([0053] If at S212, the computed translation confidence c(s) is at or above the threshold .gamma., the method may proceed to S214 where the target sentence t corresponding to s is retained.) and by translating the received alternative message into the extracted language if the message is not translated appropriately ([0061] At S230, if a translation of the user's selected sentence has not yet been generated, for example, when the user has edited the original sentence or alternative sentence, the user's selection received at S228 is translated.); and 
a translation data output unit that outputs the generated translation data in text or voice to the instructed person ([0062], the method proceeds to S234, where the aggregated translated sentences in the target language are output as target text.).
Mirkin does not explicitly detail an extraction unit that extracts a language used by an instructed person from a database previously registered.
Davis teaches an extraction unit that extracts a language used by an instructed person from a database previously registered ([0051], FIG. 3 is a diagram depicting an illustrative example of a language preferences table 302 of a text message translations system.  In an embodiment, the table 302 is stored in memory of a database having the user account data 230.  The table 302 includes account information 304 and associated primary language information 306 for each user.  In the example shown in FIG. 4, User #1 has selected English as a primary language, User #2 has selected Spanish as a primary language.  User #3 has selected French as a primary language, etc.) Lemon further teaches text message translations system that operates between two users at least in Fig. 1 and Fig. 2, and also teaches the shared screen interface between the two users at least in Fig. 4 and Fig. 5.

Claims 3-4
	These claims recite substantially the same limitations as those provided in claim 1 above, and therefore they are rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654